Name: Commission Regulation (EEC) No 1394/85 of 28 May 1985 abolishing the countervailing charge on cucumbers originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 85 Official Journal of the European Communities No L 140/ 19 COMMISSION REGULATION (EEC) No 1394/85 of 28 May 1985 abolishing the countervailing charge on cucumbers originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1235/85 of 13 May 1985 (3) introduced a countervailing charge on cucumbers originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Poland can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1235/85 is hereby repealed. Article 2 This Regulation shall enter into force on 29 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 130, 16 . 5. 1984, p . 1 . (3) OJ No L 128 , 14. 5 . 1985, p . 7.